DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6-7, & 9 are objected to because of the following informalities:  
In lines 5 & 7 of claim 4, the examiner recommends changing “connects the main line” to -- connects to the main line-- for clarity and grammatical reasons.
In lines 4-6 of claim 6, the examiner recommends changing “where the branch line connects the main line and the connection portion where the antenna connection terminal connects the main line are located close to the second end portion” to --where the branch line connects to the main line and the connection portion where the antenna connection terminal connects to the main line are located close to the second end portion-- for grammatical reasons and/or clarity. 
In line 6 of claim 7, the examiner suggests changing “inclinedly” to --obliquely-- or --inclined--, as inclinedly is not recognized as a word.
In lines 2-3 of claim 9, the examiner recommends changing “the branch line connects the main line is located between the second end portion and the connection portion where the antenna connection terminal connects the main line” to -- the branch line connects to the main line is located between the second end portion and the connection portion where the antenna connection terminal connects to the main line-- for grammatical reasons and/or clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto et al. (US Patent 10164310)
	As per claim 1:
	Ikemoto et al. discloses in Figs. 1-5B:
	A transmission line module (flat cable 1), comprising 
a transmission line (main transmission line portion 1) and a first connection terminal (connection to connector 30A2 through internal wiring lines, para col. 6 lines 15-24) connected to one end of the transmission line and configured to connect to a connector (connector 30A2), the transmission line module further comprising at least two of the following connection terminals connected to the transmission line: an antenna connection terminal configured to connect to an antenna (connector 30A1 connects to antenna 200), an external connection terminal configured to connect to an external device (connection to connector 30B1 connects to antenna 201, which is an external device to the transmission line), and a second connection terminal configured to connect to another connector (connection to connector 30B2).

	As per claim 2:
	Ikemoto et al. discloses in Figs. 1-5B:
one first connection terminal (connection to connector 30A2), one antenna connection terminal (connector 30A1 connects to antenna 200), one external connection terminal (connection to connector 30B1 connects to antenna 201, which is an external device to the transmission line), and one second connection terminal (connection to connector 30B2) (wherein connections to connectors are achieved through internal wiring, as per col. 6 lines 15-24).

	As per claim 3:
	Ikemoto et al. discloses in Figs. 1-5B:
a main line (main transmission line portion 10) and a branch line (lead-out transmission line portion 21B) connected to the main line, wherein the first connection terminal and the external connection terminal are respectively connected to both ends of the main line (as seen in Fig. 1), the antenna connection terminal is connected to a side of the main line facing away from the branch line (as seen in Fig. 1), and the second connection terminal is connected to an end of the branch line disposed away from the main line (at connector 30B2, as shown in Fig. 1).

	As per claim 4:
	Ikemoto et al. discloses in Figs. 1-5B:
the main line (main transmission line portion 10) has a first side edge (right side in Fig. 1, or the side in the longitudinal direction closest to the lead-out portions 21B and 21A) and a second side edge (left side in Fig. 1, or the side in the longitudinal direction closest to the lead-out portions 20A and 20B) that are disposed separately from and opposite to each other (as seen in Fig. 1), the branch line is connected to the first side edge, the antenna connection terminal is connected to the second side edge, and an orthographic projection of a connection portion where the antenna connection terminal connects the main line on the first side edge does not overlap with an orthographic projection of a connection portion where the branch line connects the main line on the first side edge (viewed orthogonally from above, the connection portions do not overlap).

	As per claim 5:
	Ikemoto et al. discloses in Figs. 1-5B:
the branch line is vertically connected to the first side edge (the width or the longitudinal direction may be oriented as a vertical direction, as orientation is an arbitrary determination based on the position of apparatus, and the specification appears to indicate the width direction as the vertical direction in figure 4 and para [0030], or in that the transmission line may be viewed as a connection of rectangular prisms, such that vertical surfaces of the lead-out transmission line portions are attached to vertical surfaces of the main transmission line portion, thus being “vertically connected,” as best interpreted in light of the specification).

	As per claim 6:
Ikemoto et al. discloses in Figs. 1-5B:
the main line has a first end portion and a second end portion disposed opposite to each other (longitudinal ends of Fig. 1), the first connection terminal (connection to connector 30A2) is connected to the first end portion (right side of main transmission line portion 10 in Fig. 1), the external connection terminal (connection to connector 30B1) is82019A0939US1 connected to the second end portion (left side of main transmission line portion 10 in Fig. 1), and the connection portion where the branch line connects to the main line and the connection portion where the antenna connection terminal connects to the main line are located close to the second end portion (both connection portions are located on the same transmission line in the same device, and may be considered to be located close to the second end portion, as “close” is a relative term of proximity that may be compared to elements outside of electronic apparatus 300 of Figs. 5A-B).

	As per claim 7:
Ikemoto et al. discloses in Figs. 1-5B:
the main line comprises a first section (planar section closest to lead-out transmission line portion 21B), a bending portion (bent section as shown in Fig. 5B), and a second section (remain portion of flat cable 1), the first section is connected to the second section through the bending portion (as seen in Fig. 5B), the first section has the first end portion (as seen in Figs. 5A&B), the second section has the second end portion (as seen in Figs. 5A&B), the bending portion is inclined to the first section (as seen in Fig. 5B), and extends, from a connection portion where the bending portion connects to the first section, inclined in a direction away from the branch line (as seen in Figs. 5A&B).

	As per claim 8:
	Ikemoto et al. discloses in Figs. 1-5B:
the main line has a top surface and a bottom surface opposite to the top surface, the first connection terminal (30A2) is connected to the top surface of the main line, and an end of the first section (examiner notes in Fig. 1 below - long red box indicates the first section, with adjacent red boxes being the bending sections and the second section) disposed away from the bending portion is bent from the bottom surface toward the top surface to form the first end portion (examiner notes in Fig. 1 below - first portion is indicated by purple-dashed lines, with green arrow indicating end of first section bent from the bottom surface to the top).
		
    PNG
    media_image1.png
    238
    720
    media_image1.png
    Greyscale

	Fig. 1: Examiner-interpreted Fig. 5B of Ikemoto et al.

	Under an alternative interpretation:
As per claim 2:
Ikemoto et al. discloses in Figs. 1-5B:
one first connection terminal (connection to connector 30A2), one antenna connection terminal (connector 30A1 connects to antenna 200), one external connection terminal (connection to connector 30B2 connects to main circuit substrate 302, which is an external device to the transmission line), and one second connection terminal (connection to connector 30B1) (wherein connections to connectors are achieved through internal wiring, as per col. 6 lines 15-24).
As per claim 3 (under an alternative interpretation):
Ikemoto et al. discloses in Figs. 1-5B:
a main line (main transmission line portion 10, highlighted Fig. 2 below) and a branch line (lead-out transmission line portion 20B) connected to the main line, wherein the first connection terminal and the external connection terminal are respectively connected to both ends of the main line (through the main line), the antenna connection terminal (connection to connector 30A1) is connected to a side of the main line facing away from the branch line (left side faces away from 20B), and the second connection terminal (connection to connector 30B1) is connected to an end of the branch line disposed away from the main line.


    PNG
    media_image2.png
    256
    725
    media_image2.png
    Greyscale

Fig.2: Examiner-interpreted Fig. 1 of Ikemoto (alternative interpretation) 

As per claim 6:
Ikemoto et al. discloses in Figs. 1-5B:
the main line has a first end portion and a second end portion disposed opposite to each other (longitudinal ends of highlighted area of Fig. 2 above), the first connection terminal (connection to connector 30A2) is connected to the first end portion (right side of main transmission line portion 10 in Fig. 1), the external connection terminal (connection to connector 30B2) is82019A0939US1 connected to the second end portion (through the mainline), and the connection portion where the branch line connects to the main line and the connection portion where the antenna connection terminal connects to the main line are located close to the second end portion (both connection portions are located on the same transmission line in the same device, and may be considered to be located close to the second end portion, as “close” is a relative term of proximity that may be compared to elements outside of electronic apparatus 300 of Figs. 5A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (US Patent 10164310) (under the alternative interpretation) in view of Yeates (US PGPub 20100225424).
As per claim 9:
Ikemoto does not disclose:
the connection portion where the branch line connects the main line is located between the second end portion and the connection portion where the antenna connection terminal connects the main line.
	Yeates discloses in Figs. 11 & 12: 
A transmission line module (transmission line 100) comprising a transmission line with a main line (signal lines 94 & 96 up to the 90 degree turn in Fig. 12) and an antenna connection terminal (portion of signal lines 96 extending at 90 degrees to the main line) extending off a side of the main transmission line toward a side edge of a wireless electronic device (device 10), the antenna connection terminal configured to connect to another connector (connection to connector 90).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the antenna line of Yeates to the transmission line module of Ikemoto so as to provide the benefit of connecting electronic components such as a transceiver to additional antennas that may be positioned to the side of a battery component (Yeates, para [0069]) to provide the benefit of cellular communication in cellular communication bands (Yeates, para [0034]), and as well understood in the art.
	As a consequence of the combination, the connection portion where the branch line connects the main line is located between the second end portion and the connection portion where the antenna connection terminal (from Yeates) connects the main line.
	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. (US Patent 10164310) (under the alternative interpretation) in view of Yosui (US PGPub 20160372811).
	As per claim 10:
	Ikemoto et al. discloses in Figs. 1-5B:
	the branch line has a third end portion (end of connector 30B1) disposed away from the main line, and the second connection terminal (connection to connector 30B1) is connected to the third end portion.
Ikemoto et al. does not disclose:
an end of the branch line disposed away from the main line is bent from the top surface of the main line toward the bottom surface of the main line to form the third end portion, and the second connection terminal is connected to the third end portion.
	Yosui discloses in Fig. 21:
Portions of flexible transmission line modules (such as that shown in Fig. 1) may be bent near a terminal (connection terminal 512) from a top surface (connector surface) toward the bottom surface of the transmission line to form an end portion.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the method of Yosui to bend the third end from a top surface toward the bottom surface of the main line to form the third end portion, to provide the benefit of ease of connecting without unnecessary stress to components that may have different positions as taught by Yosui et al. (paras [0187]), and as is well understood in the art.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843